

116 HR 6099 IH: Equal Treatment of Faith-Based Organizations Act of 2020
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6099IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Budd (for himself, Mr. Latta, Mr. Allen, Mr. Marshall, Mr. Norman, Mr. Bishop of North Carolina, Mr. Lamborn, Mrs. Hartzler, Mr. Babin, Mr. Banks, Mr. Hice of Georgia, Mr. Aderholt, Mr. Mooney of West Virginia, Mr. Gohmert, Mr. Gaetz, Mr. Kelly of Pennsylvania, Mr. Murphy of North Carolina, Mr. Meadows, Mr. Walberg, Mr. Cline, Mr. Cloud, and Mr. Abraham) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and Labor, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure equal treatment of faith-based organizations participating in programs of the Department of Health and Human Services, and for other purposes.1.Short titleThis Act may be cited as the Equal Treatment of Faith-Based Organizations Act of 2020.2.Ensuring that any restrictions on the use of HHS-financial assistance apply equally to faith-based and non-faith-based organizationsThe Secretary of Health and Human Services—(1)shall not (including by means of any grant document, agreement, covenant, memorandum of understanding, policy, or regulation)—(A)require faith-based organizations to provide an assurance or notice as a condition on receipt of financial assistance from the Department of Health and Human Services (in this Act referred to as HHS-financial assistance) if such assurance or notice is not required of a non-faith-based organization;(B)disqualify faith-based organizations from participating in any program or service of the Department of Health and Human Services because such organizations are motivated or influenced by religious faith to provide social services, or because of their religious affiliation or exercise; or(C)otherwise apply any requirement or restriction on the use of HHS-financial assistance to faith-based organizations unless such requirement or restriction is applied equally to non-faith-based organizations; and(2)shall prohibit each State or local government administering HHS-financial assistance from—(A)implementing a requirement or restriction described in paragraph (1)(A) or (1)(C); or(B)disqualifying a faith-based organization as described in paragraph (1)(B).3.Ensuring that organizations are not required to make certain referrals to alternative providersThe Secretary of Health and Human Services—(1)shall not (including by means of any grant document, agreement, covenant, memorandum of understanding, policy, or regulation) require any organization that provides services under a program supported by HHS-financial assistance to refer a beneficiary or prospective beneficiary of the program to an alternative provider if the beneficiary or prospective beneficiary objects to the religious character of the organization; and(2)shall prohibit each State or local government administering HHS-financial assistance from implementing a requirement described in paragraph (1).